141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Miguel ZUNIGA CAMARENA, Defendant-Appellant.
No. 97-16214.D.C. No. CR-91-00129-1-REC.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1998**.Decided March 13, 1998.

Appeal from the United States District Court for the Eastern District of California, Robert E. Coyle, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Miguel Zuniga Camarena appeals pro se the district court's denial of his 18 U.S.C. § 3582 motion to reduce his sentence.  We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.


3
Camarena contends that the district court abused its discretion by denying his motion because retroactive application of Amendment 487 of the guidelines would reduce his sentence.  This contention lacks merit because Amendment 487 does not affect Camarena's sentence.  See 18 U.S.C. § 3582(c)(2) (1994);  United States v. Townsend, 98 F.3d 510, 511 (9th Cir.1996) (per curiam).1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Camarena's request for oral argument is denied.  See Fed.R.App.P.);   9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Camarena's requests for appointment of counsel are denied.  See United States v. Townsend, 98 F.3d 510, 512 (9th Cir.1996) (per curiam)